Citation Nr: 0708122	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for neuroma, capsulities, 
and metatarsalgia of the bilateral feet (bilateral foot 
condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard on active duty 
for training from January 1968 to May 1968, and inactive duty 
for training in the Minnesota Army National Guard in March 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefit sought on appeal.  In 
February 2006, the veteran testified before the Board at a 
hearing that was held at the RO.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current bilateral foot condition is related to his 
service.


CONCLUSION OF LAW

The veteran's bilateral foot condition was not incurred in or 
aggravated by service.  38 U.S.C.A.§§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and a rating 
decision in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the March 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA obtained service 
personnel and medical records from the Army National Guard.  
However, these records do not include a March 1985 sick slip 
that the veteran says was completed at the time of his 
injury.  The claims file does however contain service medical 
records from October 1967 to April 2003.  The Board is aware 
that in such a situation it has a heightened duty to assist a 
claimant in the development of their claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The veteran has not referred to any additional, unobtained, 
available, relevant evidence.  The Board finds that VA is not 
obligated to provide an examination in this case because the 
evidence does not establish that the veteran suffered an 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Certain chronic diseases, like arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  However, presumptive periods do not apply 
for either ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral foot 
condition.

During the personal hearing, the veteran testified that he 
injured his feet when he fell off the back of a truck during 
what appears to be a period of inactive duty for training 
(INACDUTRA) weekend drill sometime in March 1985.

The service personnel records are void of any documentation 
of the veteran's injury.  The veteran submitted a leave and 
earnings statement (LES) for the month of March 1985 which 
shows only that the veteran was apparently on INACDUTRA that 
month.  However, the LES does not show that the veteran 
sustained an injury to his feet in March 1985.  In the June 
2004 statement in support of claim, the veteran stated that 
neither a line of duty or accident report was done at the 
time of his injury.

The service medical records include an October 1985 retention 
examination report which is void of any findings, complaints, 
symptoms, or diagnoses of a foot condition.  The first 
complaint of foot problems is not noted until a September 
1990 periodic examination which provides a diagnosis of gout.  
A February 2003 examination reports "abnormal" feet and 
states "pain from back-wears orthotics; wears non-military 
issue boots."

Private treatment records show that the veteran presented for 
treatment with complaints of foot pain in August 2001 and his 
condition was diagnosed as bilateral metatarsalgia.  In 
September 2001, his condition was diagnosed as fibular 
sesamoiditis bilateral feet.

A November 2001 private treatment record shows that the 
veteran presented for treatment of foot pain which he related 
to a history of gout and standing a lot at his job in Ft. 
Riley.  His condition was diagnosed as metatarsalgia 
secondary to Morton's syndrome bilateral and gouty arthritis.  
Orthotics were recommended to relieve pain in the second 
metatarsal joint.

A September 2002 treatment record shows that the veteran 
presented for treatment of bilateral foot pain which he had 
for the past two and one-half to three years, and related no 
history of injury.  The veteran began receiving cortisone 
injections in his feet in September 2003.  In October 2003, 
the veteran underwent an Austin bunionectomy, right foot; 
dorsiflexory second metatarsal osteomy, right foot; and 
excision of neuroma, second interspace, right foot.

The veteran submitted a private medical opinion from his 
podiatrist dated May 2004.  The podiatrist states that the 
veteran slipped off a military truck 20 years ago during 
winter training and apparently had a hairline fracture in his 
foot.  The podiatrist diagnosed his condition as neuroma, 
capsulitis, and metatarsalgia of both feet.  He opined that 
"[i]t is certainly possible that capsulitis of the 
metatarsal heads and neuroma could be related to his service 
in the military and inadequate boots as well as trauma from 
slipping off of the truck."

The Board has considered the May 2004 private medical opinion 
that the veteran's bilateral foot condition is possibly 
related to "his service in the military and inadequate boots 
as well as trauma from slipping off the truck."  However, 
while that report has probative value, it was not rendered 
based on a thorough review of the entire claim file and is 
unsupported by clinical data.  Furthermore, the opinion 
indicates that the physician relied in part upon the 
subjective history provided by the veteran in making his 
opinion.  The March 1985 fall from a truck is not 
corroborated by objective evidence.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

Furthermore, the opinion is speculative in nature.  The 
podiatrist stated only that there was a possibility of a 
relationship.  Therefore, that opinion does not show that it 
is as least as likely as not that any foot injury was 
incurred in or aggravated by the veteran's service.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
bilateral foot condition.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Board has also considered the 
statements submitted by fellow servicemen.  As laypersons, 
however, the veteran and his colleagues are not competent to 
provide opinions requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, their assertions do not constitute 
competent medical evidence that his bilateral foot condition 
began during, or is a result of, his service.  Furthermore, 
with the exception of the servicemen's lay statements, there 
is no evidence of record demonstrating that the veteran had 
any event or injury in service relating to his feet.  In 
addition, there is no competent medical evidence showing that 
it is as likely as not any current bilateral foot condition 
is related to his service or to any event, disease, or injury 
during his service.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim and service 
connection for a bilateral foot condition is denied.


ORDER

Service connection for neuroma, capsulities, and 
metatarsalgia of the bilateral feet, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


